DISMISS and Opinion Filed December 17, 2018




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00607-CV

                               MICHAEL HANEY, Appellant
                                         V.
                             KRISHNAPRASAD NARLA, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 429-03738-2017

                              MEMORANDUM OPINION
                  Before Chief Justice Wright, Justice Evans, and Justice Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is past due. By letter dated August 8, 2018, we informed

appellant the clerk’s record had not been filed because appellant had not paid for the clerk’s record.

We directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation appellant had been found entitled to proceed without

payment of costs within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not provided the required

documentation, nor otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE

180607F.P05




                                             –2–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                      JUDGMENT

 MICHAEL HANEY, Appellant                         On Appeal from the 429th Judicial District
                                                  Court, Collin County, Texas
 No. 05-18-00607-CV       V.                      Trial Court Cause No. 429-03738-2017.
                                                  Opinion delivered by Chief Justice Wright.
 KRISHNAPRASAD NARLA, Appellee                    Justices Evans and Brown participating.

      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee KRISHNAPRASAD NARLA recover his costs of this
appeal from appellant MICHAEL HANEY.


Judgment entered December 17, 2018.




                                            –3–